JONES, J.
Epitomized Opinion
The defendants were arrested and tried upon circumstantial evidence for the robbery of a box car, there being no direct evidence as to guilt by the State. The defendants offered direct evidence in, defense. The Court charged the jury that people lie on the stand, but where a circumstance is proved to be a fact, then of course, there is no getting away from the fact; and that a jury were human, just as men on the street, and should act and decide as men on the street would act ind decide. The court also admitted evidence that one of the defendants had told witness that he intended to rob a box car. The court in its charge used language ¡vhich was argumentative as against defendants.
The defendants were convicted in Common Pleas. The Court of Appeals affirmed Common Pleas. The Supreme Court in reversing both courts, held:
(1)That a charge which gives undue weight and :redenee to circumstantial evidence over direct evidence js prejudicial and reversable error.
(2)A charge which tends to absolve the jurors from ;he duties to be performed by them of passing upon file evidence under their oaths, was erroneous, and constituted reversable error.
(3)For the trial judge to assume in its charge that ’acts had been proven and statements herein in argu-nentative form, is wholly unwarranted, and is preju-licial.
(4)That testimony of a witness that he had infor-nation from the accused that he, the accused intended ;o commit a crime, is merely hearsay evidence, and its idmission was erroneous.